DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the pending application.

Claim Objections
Claims 4, 12, 13 and 15 are objected to because of the following informalities:
Claim 4 comprises the phrase, “wherein the host is configured change display parameter…” (line 4) which should instead read, “wherein the host is configured to change a display parameter…”
Claims 12 and 13 comprise the phrase, “wherein in step of enlarging…” (line 1) should instead read, “wherein in the step of enlarging…”
Claim 15 comprises the phrase, “when the host receives an setting instruction…” (line 2) which should instead read, “when the host receives a setting instruction…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the display parameters" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
In reference to claim 8, claim 8 comprises the phrase, “wherein the display parameters are contrast, color and/or brightness,” which the Examiner deems as indefinite as it is unclear as to what the term “and/or” is meant to signify.  For example, does the Applicant mean for the term to be read as, “wherein the display parameters are contrast, color and brightness?”  Or should it instead be interpreted as, “wherein the display parameters are contrast, color or brightness?”  The answer to such as question cannot be answered by the current claim language thus the claim is deemed indefinite as it fails to particularly point out and distinctly claim what Applicant regards as the invention.  Note, as per prior art rejection purposes the Examiner will interpret the term using its broadest meaning which in this case is “or.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 8 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yui (U.S. Publication 2010/0134513) and Kim (U.S. Publication 2011/0193898).
In reference to claim 1, Yui discloses a display system (see paragraph 24 and Figure 1 wherein Yui discloses a pixel display device.), comprises:
a display device (see paragraph 24 and #108 of Figure 1); and
a host separately disposed from the display device, wherein the host is connected to the display device, wherein the host is configured to transmit an image signal to the display device (see paragraphs 26, 28, 30, 32 and #105, 108 of Figure 1 wherein Yui discloses the pixel display device to comprise of a control unit that identifies a number of pixels of an image signal, divides the image signal into a predetermined number of regions for further processing and eventually passes the processed image signal to an image output circuit that converts the image signal to a correct format for the display element/device.);
wherein the display device is configured to display a frame according to the image signal and enlarge a local portion of the frame (see paragraphs 26, 28 and Figure 2C wherein Yui discloses the pixel display device further comprising a display converter circuit that enlarges certain ones of the predetermined number of regions when displaying the image signal.  In 
Although Yui does disclose the pixel display device, comprising a display device and control unit, Yui does not explicitly disclose the control unit disposed separately from the display device.  Kim discloses a method for changing a resolution of a display apparatus in which a plurality of resolutions is stored (see paragraph 10).  Kim discloses the invention implemented via a display apparatus that comprises a monitor and a personal computer (PC) which are explicitly shown as “separately disposed” from one another (see at least paragraphs 28-29 and Figure 1).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the separated image display and computing image processing techniques of Kim with the pixel display processing techniques of Yui in order to create a modular computer system wherein images can be properly displayed based upon device formats/characteristics (see at least paragraphs 5-7 of Kim) thereby generating the best possible output.
In reference to claims 2 and 12, Yui and Kim disclose all of the claim limitations as applied to claims 1 and 11 respectively.  Yui also discloses an alternate configuration wherein the middle/center region is displayed with a magnification factor of 1 while the outer regions are scaled with a magnification factor of 1.5 (see at least Figure 7).  Note, it is clear that the disclosed greater magnification factor at outer regions in Yui is equivalent to Applicant’s “scale ratio of the edge region…smaller than scale ratio of the middle region.”
In reference to claims 3 and 13, Yui and Kim disclose all of the claim limitations as applied to claims 2 and 12 respectively above.  Yui also discloses that as one moves from outer region to middle region, the magnification factor of changes from 1.5, 1.2 and then ending with a 
In reference to claims 4-5 and 14-15, Yui and Kim disclose all of the claim limitations as applied to claims 1 and 11 respectively.  Yui discloses the pixel display device further comprising a display converter circuit that enlarges certain ones of the predetermined number of regions when displaying the image signal (see paragraphs 26, 28 and Figure 2C).  Kim discloses an input unit allowing a user to change resolutions via the computer and for the display monitor (see at least paragraphs 35, 38, 49).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to allow for the magnification/enlargement techniques of Yui to be controlled via manual user input as allowed by the image display resolution techniques of Kim.  Motivation for such a modification would be to allow for the fine adjustments of display output via user input allowing for possible modifications in both or just one horizontal and vertical image directions (see at least paragraphs 7-8 of Yui).
In reference to claim 7, Yui and Kim disclose all of the claim limitations as applied to claim 1 above.  Yui further discloses detecting whether the image signal comprises specific genre information and using the genre information to control the manner as to enlarge the display image (see paragraphs 73-77).  Note, the Examiner interprets such genre information equivalent to Applicant’s “target.”
In reference to claim 8, Yui and Kim disclose all of the claim limitations as applied to claim 1 above.  Although Kim discloses adjusting image display resolution, neither Yui nor Kim explicitly disclose the display parameter being adjusted as one of brightness, contrast or color.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to allow the display adjustment techniques of the combination of Yui and Kim to include at least 
	In reference to claim 11, claim 11 is similar in scope to claim 1 and is rejected under like rationale.  Claim 11 recites a “method” of the invention of which the Examiner deems has, at least inherently, been disclosed by the techniques described by Yui and Kim as seen in the above rejection of claim 1.

Allowable Subject Matter
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	In reference to claim 16, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of displaying an image signal having a first crosshair pattern on a display device through a connected host, the host transmitting a received input setting to the display device to enlarge a local portion according to the setting instruction, the setting sent via an audio-visual transmission line and wherein the local portion has a second crosshair pattern.
.
Claims 6, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
4/15/21